Order entered September 26, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00562-CR
                                      No. 05-13-00687-CR

                               JAMES ERIC HOOTEN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 366th Judicial District Court
                                      Collin County, Texas
                      Trial Court Cause Nos. 366-80075-2012, 366-80086-2008

                                           ORDER
        Appellant’s September 19, 2013 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE